                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


GREGORY ROBBINS,

     Plaintiff,                           Case No. 17-13839

v.                                        HON. GEORGE CARAM STEEH

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
________________________/

                      ORDER ACCEPTING REPORT
                       AND RECOMMENDATION

     On October 5, 2018, Magistrate Judge Mona K. Majzoub issued a

report and recommendation in this action for social security benefits.

Magistrate Judge Majzoub recommends that the court grant Plaintiff’s

motion for summary judgment, deny Defendant’s motion for summary

judgment, and remand the case to the Commissioner under sentence four

of 42 U.S.C. § 405(g). No timely objections have been filed.

     With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

                                    -1-
or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id. Having reviewed the record, the court will accept

Magistrate Judge Majzoub’s report and recommendation.

     Therefore, IT IS HEREBY ORDERED that Plaintiff’s motion for

summary judgment (Doc. 9) is GRANTED and Defendant’s motion for

summary judgment (Doc. 11) is DENIED.

     IT IS FURTHER ORDERED that this case is REMANDED to the

Commissioner of Social Security under sentence four of 42 U.S.C. §

405(g).

Dated: November 5, 2018

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    November 5, 2018, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk




                                          -2-
